Citation Nr: 0826164	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-28 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial, compensable rating for residuals, 
cholecystectomy with scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1999 to 
June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision in which the 
RO in Buffalo, New York, granted service connection and 
assigned an initial, noncompensable rating for residuals of 
cholecystectomy with scar.  The veteran filed a notice of 
disagreement (NOD) in May 2004, and the RO issued a statement 
of the case (SOC) in May 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2005, in which he requested a 
Board hearing in Washington, D.C.

In August 2005, jurisdiction of the case was transferred to 
the RO in Roanoke, Virginia, where the veteran currently 
resides.

By a November 2007 letter, the Board notified the veteran and 
his representative that his requested hearing in Washington, 
D.C. before the Board was scheduled for a date in February 
2008.  However, in a subsequent December 2007 letter, the 
veteran's representative notified the Board that the veteran 
would not attend the February 2008 hearing before the Board 
in Washington, D.C.  The veteran has not requested that the 
hearing be rescheduled.  Accordingly, the Board concludes 
that the appellant has effectively withdrawn his request for 
such a hearing.  38 C.F.R. §§ 20.702(d), 20.704(d) (2007).
 
Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required. 
REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran essentially contends that his disability 
characterized as residuals, cholecystectomy with scar is more 
severe than reflected in the initial noncompensable rating 
assigned under Diagnostic Codes (DC) 7318-7805.  
The hyphenated diagnostic code in this case indicates that 
removal of the gall bladder, under 38 C.F.R. § 4.114, DC 
7318, is the service-connected disability, and that scars, 
other, under 38 C.F.R. § 4.118, DC 7805, is the residual 
condition on which the rating is based.

The Board finds that the medical evidence currently of record 
does not sufficiently address the manifestations or severity 
of the veteran's service-connected residuals, cholecystectomy 
with scar.  Initially, the Board notes that the veteran was 
last afforded a VA examination in April 2005.  The veteran 
has consistently maintained that his weight gain, 
constipation, diarrhea, stomach ulcers, and esophagitis are 
residuals of his service-connected cholecystectomy.   
Additional private medical records associated with the claims 
since the April 2005 VA examination include Carthage Area 
Hospital reports dated from July 2004 to February 2005 
reflecting the veteran's continued complaints of pain in the 
upper abdominal area and assessments of hematuria, 
constipation, and vomiting with hematemesis.   VA outpatient 
records dated from July 2005 to November 2006 reflect that 
the veteran received treatment for gastrointestinal 
conditions that he contends started ever since his 
cholecystectomy.  The Board notes that a November 2005 VA 
treatment record reflects assessments of gastroesophageal 
reflux disorder (GERD) with history of esophageal ulcer, 
diarrhea since cholecystectomy, and minor rectal bleeding.  
In addition, a February 2006 VA endoscopy consultation report 
indicates that an upper endoscopy (EGD) was attempted, but 
the veteran's repeatedly pulled out the scope despite 
adequate sedation.  

In light of the above, the Board finds that the evidentiary 
record as currently constituted, does not include 
sufficiently detailed information to determine the extent and 
severity of all residuals of the veteran's gallbladder 
removal.  Thus, the Board finds that to ensure that the 
record reflects the current severity of the veteran's 
service-connected disability; a contemporaneous VA 
gastroenterology examination is needed.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").
 
Under these circumstances, the RO should arrange for the 
veteran to undergo VA digestive disorders examination by an 
appropriate physician, at a VA medical facility, to obtain 
the medical information needed to resolve the claim for an 
initial, compensable rating for residuals, cholecystectomy 
with scar, on appeal.  The veteran is hereby notified that 
failure to report to any scheduled examination(s), without 
good cause, may result in denial of the claim for an initial, 
compensable rating.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should ensure that pertinent, outstanding 
VA medical records are obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  A review of the claims file shows that the most 
recent VA medical treatment records on file are from the 
Salem VA medical center (VAMC) dated up to November 2006; 
hence, any additional pertinent VA records from November 2006 
to the present should be obtained.

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.   Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO adjudication should include consideration of alternative 
diagnostic codes for rating the veteran's disability, as well 
as whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Fenderson. 

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1. The RO should obtain from the Salem 
VAMC all outstanding records of 
gastrointestinal evaluation and/or 
treatment, to include all diagnostic 
testing results, of the veteran, from 
November 2006 to the present.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to his 
claim for an initial, compensable rating 
for residuals, cholecystectomy with scar.  
The letter should include a summary of 
the pertinent evidence currently of 
record, and specific notice as to the 
type of evidence necessary to 
substantiate the claim for an initial 
higher rating.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, or, the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA digestive disorders examination, by 
a gastroenterologist, at a VA medical 
facility, to determine the extent and 
current severity of any residuals 
associated with his cholecystectomy. The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician  designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies (should 
be accomplished (with all findings made 
available to the  physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should identify all 
symptoms and manifestations of any 
residuals associated with the veteran's 
gallbladder removal, to include surgical 
scars. The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
him by the pertinent facility

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for an 
initial compensable rating for residuals 
of cholecystectomy with scar in light of 
all pertinent evidence and legal 
authority-to include consideration of 
alternative diagnostic codes for rating 
the disability, and whether staged 
rating, pursuant to Fenderson (cited to 
above) is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

